Citation Nr: 0921920	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to March 17, 2005, and in excess of 30 percent from 
March 17, 2005, for service-connected residuals, right 
acromioclavicular separation.

2.  Entitlement to an effective date earlier than March 17, 
2005, for the assignment of a 30 percent rating for service-
connected residuals, right acriomioclavicular separation.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for status post right 
ankle sprain.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for status post 
contusion, coccyx.

5.  Entitlement to service connection for rheumatoid 
arthritis.

6.  Entitlement to service connection for residuals, right 
great toe.

7.  Entitlement to service connection for a psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).

8.  Entitlement to service connection for sleep problems, 
memory problems and fatigue, claimed as due to undiagnosed 
illness.

9.  Entitlement to service connection for rheumatic heart 
disease, claimed as residuals of strep throat.

10.  Entitlement to service connection for asthma and 
bronchitis, claimed as secondary to rheumatic heart disease 
and undiagnosed illness.

11.  Entitlement to service connection for blackouts, claimed 
as secondary to rheumatic heart disease and undiagnosed 
illness.

12.  Entitlement to service connection for a skin disability, 
claimed as due to undiagnosed illness.

13.  Entitlement to service connection for a gastrointestinal 
disability other than ulcerative colitis, to include peptic 
ulcer disease, gastroesophageal reflux disease (GERD), 
diarrhea, gastritis and gastroenteritis, to include as due to 
an undiagnosed illness.

14.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

15.  Entitlement to service connection for dizziness, claimed 
as due to undiagnosed illness.

16.  Entitlement to service connection for seeing black 
spots, claimed as due to undiagnosed illness.

17.  Entitlement to service connection for loss of taste, 
claimed as due to undiagnosed illness.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In May 2008, the 
Veteran's representative informed the RO in writing that the 
Veteran was not able to attend a Board hearing pursuant to 
his request and that his appeal be "changed to the 
traditional appeal process".  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

Review of this multi-issue appeal reveals that the Veteran 
was treated in service for complaints that included diarrhea, 
stomach pain, black out spells, respiratory complaints, 
headaches, coughing up blood, and arthritis of various 
joints.  In addition, the Veteran's July 1991 separation 
examination report notes that he had been having heart 
palpitations recently and had an increased intake of 
caffeine.    

Postservice medical records show continuing complaints of 
diarrhea and hemoptysis over the years as well as treatment 
for various gastrointestinal ailments, to include GERD.  
Records also show that the Veteran was hospitalized in June 
1998 for acute bronchitis and exudative tracheitis.  In 
addition, the Veteran had a positive rheumatoid factor on 
serology testing in 1999 and was diagnosed as having 
rheumatoid arthritis (although this diagnosis was called into 
question by VA physicians in 2005).  

Regarding his claim for service connection for rheumatic 
heart disease, the Veteran has had extensive cardiovascular 
problems over the years to include a myocardial infarction in 
December 2000, atrial fibrillation, rheumatic heart disease, 
valvular disease and mitral stenosis (noted by a VA 
cardiology resident in February 2001 as of likely rheumatic 
etiology).  Although a medical opinion has been obtained 
regarding a possible nexus between the Veteran's inservice 
sore throats and rheumatic heart disease (see March 2005 VA 
heart exam report), no opinion has been obtained regarding a 
possible nexus on a direct basis between any of the Veteran's 
postservice heart disagnoses and inservice heart palpitations 
noted at his discharge examination in July 1991.  

Regarding the claims for service connection for fatigue and 
black outs, claimed as secondary to rheumatic heart disease 
and undiagnosed illness, a VA examiner in March 2005 stated 
that these symptoms were secondary to the Veteran's heart 
disease.  Also, a VA examiner in February 2005, while noting 
that he did not have the Veteran's claims file to review, 
suggested that the Veteran's depression may have been 
aggravated by his heart disease and rheumatoid arthritis.  
Thus, these issues cannot be properly decided until the issue 
of entitlement to service connection for rheumatic heart 
disease is decided.  Also, as far as headaches, the Veteran 
reported on a May 1996 Report of Medical History for the Army 
National Guard that he was taking Advil for headaches, and 
was diagnosed by a VA examiner in March 2005 as having 
headaches, most likely vascular in nature.  However, the 
examiner did not render an etiological opinion regarding the 
Veteran's postservice headaches and his inservice headaches.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. An examination or 
opinion is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of evidence showing inservice treatment of the 
Veteran for gastrointestinal complaints, black out spells, 
respiratory complaints to include coughing up blood, 
headaches, heart palpitations, and arthritis of various 
joints, and postservice medical evidence of same or similar 
symptoms, the Board finds that medical nexus opinions are 
necessary in order to properly resolve these issues.  See 38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, there appears to be pertinent outstanding 
records from the Social Security Administration.  In this 
regard, the Veteran informed VA on a claim for nonservice 
connected pension benefits in December 2000 that he had 
applied for SSA benefits.  He later informed VA in a March 
2001 statement that he had recently been approved to receive 
"social security insurance".  An inquiry to SSA in November 
2002 revealed that the Veteran's date of initial entitlement 
was February 2001 and that the disability onset date was 
September 2000.

Despite notice from both the Veteran and SSA that the Veteran 
was receiving SSA disability benefits, no attempt has been 
made to obtain the SSA final determination or underlying 
medical records.  The only record on file from SSA is a March 
2001 letter addressed to the Veteran which he submitted to 
the RO informing him that he had been approved for 
presumptive disability benefits effective in March 2001.  
This letter also informed the Veteran that he would receive 
such benefits until a final decision was made in his case.  


In light of the existence and relevance of the Veteran's SSA 
records to his pending claims, it is incumbent on VA to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-370 (1992) (where VA has actual notice of the existence 
of records held by SSA which appear relevant to a pending 
claim, VA has a duty to assist by requesting those records 
from SSA).

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be contacted and 
requested to provide a copy of its 
decision awarding benefits to the 
Veteran, as well as copies of all 
supporting medical documentation that was 
utilized in rendering the decision.

2.  The Veteran should undergo a VA 
examination for the purpose of a nexus 
opinion, with noted claims file review 
including service treatment records.  The 
examiner should provide medical diagnoses 
regarding the Veteran's claims for 
service connection for gastrointestinal 
symptoms and disabilities, respiratory 
complaints, headaches, heart disease and 
arthritis of various joints, and opine as 
to whether it is at least as likely as 
not (a 50 percent degree of probability 
or higher) that any such diagnoses are 
related to the Veteran's service or 
service connected disability.  With 
respect to rheumatic heart disease, the 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent 
degree of probability or higher) that 
that the heart palpitations noted on the 
Veteran's July 1991 separation 
examination report are related to 
postservice heart disease.  A rationale 
should be expressed for all opinions.


3.  Thereafter, the RO/AMC should review 
the record and undertake any additional 
development of the issues deemed 
appropriate.  Thereafter, a determination 
should be made regarding whether the 
benefits sought on appeal can be granted.  
If the benefits remain denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).




